Case 2:18-cV-O4713-PD Document 1 Filed 11/01/18 Page 1 of 20
CIVIL COVER SHEET

vl'h\: .TS -l»-l civil cover shoot and the information contained herein neither n:|‘.\lnce nor supplc.‘mcni |hc filing :\n\‘l .~'\:n'iuL: ui' pleadings or other papers as required by law, except as
provided lJ_\' local rules Lul`coul'l. 'I'I'lis l`urm, approved by the Judicial Conli:mnce of thc Unit¢:d Slntr:s in Scptcml:>cr 1974, is required for the use of lhe Clerk of Court for the
purpose cld inili-.ilin:_: lh\: civil douku:l shect_ ('SEE INSTR UCTIONS ONNEXTPAGE OF THIS FORM.)

I. (a) PLAlNTIFFS DEFENDANTS

CHR|STOPHER PR|CE SCHWAN'S CONSUl\/|ER BRANDS

1544 (Re\' 06/17)

 

(b) County ofResidence ofFirst Listed Plaintiff _CH ESTER
(E\'CEPT lN U.S. PLA]NT]FF CASES)

County of Residencc of First Listed Dcfendant C H EST E R
(7/\’ U.S. PLAINT]FF CASES ONL)")

IN LAND CON'DEMNATION CASES` USE THE LOCATION OF
THE TRACT OF LAND INVOLVED

NOTE:

(C) Attomeys fF`r`m: _P\"u_rrlc. Address, and Teleplwne Number) Attorneys (]fKnouV)
Sldney L. Go|dl Esqu+re
Sidney L. Gold & Assoc., P.C.

1835 l\/|ar|<et St., Suite 515 F’hi|a., PA 19103 215-569-1999

 

 

II. BASIS OF JURISDICTION (Plac‘e an ", "' in One Box Onl)) lII. CITIZENSHIP OF PRINCIPAL PART!ES (Place an ‘L in One BaxforPlainti;@‘
(F or Divem'g' Cases Onl_\j) and Om> Bavcjbr Dejizndant)
Cl 1 U S Govcmment g 3 Fedcral Question PTF DEF PTF DEF
Plainliff (U.S. Govemmenl Nol aPart_v) Citizen of This Sta\c [X 1 El 1 Incorporaled or Principal Place D 4 g 4
of Business In This Slate
Cl 2 U.S Govemment El 4 Diversily Citizen of Anoiher State |J 2 E] 2 Incorpomlcd and Principal Place El 5 Cl 5
Defendant (]ndicale Citizenship of Pam'es in Ilem II]) ofBusiness ln Another Slate
Citizcn or Subjecl ofa |:l 3 El 3 Forcign Nation g 6 Cl 6
l"oremn C.`_'ourr:n.'

 

 

IV. NATURE OF SUIT r`PIcrca' an "X” in One Box Gi:.f_\'l

Click here for: ,\";\tul'-: of §§uit L"ol.ic |_)\:.~'cl“i itirms.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

l CONTR_LCT TORTS FORF'E]'I`[TRFJ]‘F.'N.\LT\' [_|¢)\NI\"RU['”[`(.'Y 0`[`1 II-?R ST¢\TUTI-`S
|:I 1 101nsurance PERSONAL INJURY PERSONAL IN.]'URY E] 625 Drug Re]atcd Seizure 13 422 Appeal 28 USC 158 D 375 Palse Claims Act
El 120 Marinc El 310Airp1ane El 365 Personal Injury - of Propeny 21 USC 881 IJ 423 Wilhdrawal Cl 376 Qui Tam (31 USC
El 130 Mil1cr Act D 315 Airplane Product Product Liability El 690 Other 28 USC 157 3729(2))
El 140 Negotiable Instrument Liabi]ity El 367 Health Care/ Cl 400 Slate Reapportionment
El 150 Recovery of Overpayment D 320 Assau]t, Libel & Pharmaceutical PR(H"F_R‘I‘\' H]Gl-FI'N Cl 410 Antilrust
& Enforcement of Iudgmanl Slander Personal Injuxy D 820 Copyrights Cl 430 Banks and Banking
El 151 Medicare Act EI 330 Federal Employers’ ProductLiability D 830 Palenl Cl 450 Comrnerce
|J 152 Recovery of Defaulted Liabi]ity D 368 Asbestos Personal D 835 Palenl - Abbrevialed Cl 460 Deportation
Student Loans D 340 Marine lnjury Product Ne\v Drug Applicalion Cl 470 Racketeer Influenced and
(Excludcs Veterans) El 345 Marine Product Liability E| 840 Tradcmark Corn.lpt Organjmtions
|3 153 Recovcry of Overpaym ent Liabi]ity PERSONAL PROPERTY l.AB(______)R SO{.']AI. SE§TI IR.I`[‘Y Cl 480 Consumer Credit
of Veteran’s Benefits D 350 Mo!or Vehicle D 370 Other Fraud El 710 Fair Labor Slandards D 861 HIA (1395[{) Cl 490 Cab]e/Sat TV
IJ 160 Stock.holders’ Suits D 355 Motor Vehicle D 371 TruLh in Lending Act lj 862 B]ack Lung (923) Cl 850 Securities/Commodities/
13 190 Other Contract Product Liability D 380 Other Personal El 720 Labor/Management D 863 DIWC/DIWW (405(g)) Exchange
Cl 195 Contract Product Liability D 360 Olher Personal Property Damage Relations D 864 SSID Title XVI Cl 890 Other Stalutory Actions
Cl 196 Franchise Injury El 385 Property Damage E] 740 Rail\vay Labor Act lj 865 RSI (405(g)) Cl 891 Agn`cultural Acts
E| 362 Peisonal lnjury - Product Liability El 751 Family and Medjcal Cl 893 Environmenlal Matters
Mcdiczil_Malpraclice Leave Act El 895 Freedom of Inf`ormation
] RI-`_l\I, PROPER'|'Y CIVIL RlGH'l'S l’RIS(}NER I’EI'ITI()NS E] 790 Other Labor Litigation FEDERAL TAX SUITS Act
El 210 Land Condemnation El 440 Othcr Civil Rig,hls Hz\be:\s Corpus: El 791 Employee Rctirement E] 870 Taxcs (U S Plainlil`f Cl 896 Arbitration
Cl 220 Foreclosure El 441 Voting Cl 463 Alien Detainee Income Security Act or Dcfendanl) El 899 Administrative Procedure
Cl 230 Rent Lease & Ejectment |X 442 Employm ent Cl 510 Motions 10 Vacate IJ 871 IRS_Thlrd Party Acl/Review or Appeal of
Cl 240 Tons lo Land El 443 Housing/ Sentence 26 USC 7609 Agency Decision
|j 245 Ton Product Liabilily Accommodations |J 530 General Cl 950 Constitutionality of
D 290 All Other Rcal Property El 445 Amer w/Disabilities - |J 535 Death Penalty I`.\'l'-.\HGR.,\TION Slale Statutes
Employmenl Other: \:l 462 N.-itumllzmmn J\;)p|lcntlnn
|J 446 Amer \v/Disabilitics - |II 540 Mandamus & Ot.hcr \J 465 Othcr Imm ignition
OLher El 550 CivilRights Aclions
El 448 Education |J 555 Prison Condition
D 560 Civil Dclainee -
Conditions of
Confinement

 

 

 

 

 

 

V. ORIGIN (Plac‘e an "`\"' in Om> Box Onl_\')

g 1 Original 1:| 2 Removed from ij 3 Remanded from g 4 Reinstated or |:l 5 Tmnsfel~r@d from |:l 6 Multidislricl Cl 8 Multidistrict
Procecding Slale Courl Appel]ate Coul't Reopened Ano[her Dis[l~'lc\ Liligaliun - I_.iligalion -
r'_\'|riL-wf\-'; Ti`an>efi:r Dircct Fil¢:

 

VI. CAUSE OF ACTION

Cite the U_S. Ci\'il Statule under which you are filing (Do not cite jurisdictional smiutes unlesx diversi!_\j).'

FN'||_A. ADA, F’HRA

 

 

Brief description of causc:

 

VII. REQUEST ED IN

COMPLAINT:

i-l CH]ECK IF THIS IS A CLASS ACTION
UNDER RULE 23. F.R.CV_P.

VIII. RELATED CASE(S)

IFANY

(See insiructions):

DEl\'lAND $

CHECK YES only if demanded in complaint

150‘000.00 '\ [‘\ @)(C,j<;, .IUR\/'I)EMAND=

 

M Yes ClNo

 

 

.TUDGE DOCKET NUMBER
DATE SIGNATLERE <)I-' =\TTr'.>IuJEY OF RECORD _. ”' r\\\_/L
f
11/01/2018 /S/ S|DNEY L. GOLD‘ ESC!U|RE il [`/'
l»'cm o l-'l-‘l(;li 11:~'°"{£ u.-¥L\' ;\._.
RECEIPT # AMOUNT ,\PPLYING IFP JUDGE .\L»\G .rUDGE

Case 2:18-cV-O4713-PD Document 1 Filed 11/01/18 Page 2 of 20

JS 44 Revcrsc (Re\' 06/17)

INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements th\e filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This fonn, approved by the Judicial Conference of the United Statcs in September 1974_. is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attonrey filing a case should complete the form as follows:

I.(a)

(b)

(C)

II.

III.

IV.

VI.

VII.

VIII.

Plaintiffs-Dei`endants. Enter names (last, first, middle initial) of plaintiff and defendant If the plaintiff or defendant is a govemment agency, use
only the full name or standard abbreviations. lf the plaintiffor defendant is an official within a govemment agency, identify first the agency and
then the official, giving both name and title.

County of Residence. For each civil case filed_. except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: 111 land
condemnation cases, the county of residence of the "defendant“ is the location of the tract of land involved.)

Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attonieys, list them on an attachrnent, noting
in this section "(see attachment)".

Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings Place an "X“
in one of the boxes. lf there is more than one basis of jurisdiction, precedence is given in the order shown below.

United States plaintiff (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X“ in this box.

Federal question. (3) This refers to suits under 28 U.S.C. 1331, Where jurisdiction arises under the Constitution of the United States, an amendment
to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
precedence, and box l or 2 should be marked.

Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
cases.)

Residence (citizenship) of Pl'incipal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
section for each principal party.

Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated With the case, pick the nature of suit code
that is most applicable Click here for: Nnturc ot` Snil Lfo¢lc |)cs\:ri tiurr:~'.

 

Origin. Place an "X" in one of the seven boxes.

Original Proceedings. (l) Cases which originate in the United States district courts.

Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
When the petition for removal is granted, check this box.

Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
date.

Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
Transferred from Another District. (5) For cases transferred under Title 28 U. S. C. Section 1404(a). Do not use this for within district transfers or
multidistrict litigation transfers.

Multidistrict L1t1 gat1on Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U. S. C.
Section 1407.

Multidistrict Litigation - Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
changes in statue.

Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
statutes unless diversity. Exarnple: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

Requested in Complaint. Class Action. Place an "X“ in this box if you are filing a class action under Rule 23, F.R.Cv.P_
Demand. 111 this space enter the actual dollar amount being demanded or indicate other demand7 such as a preliminary injunction.
Jury Dernand. Check the appropriate box to indicate whether or not a jury is being demanded

Rela ted Cases. This section of the JS 44 is used to reference related pending cases, ifany. If there are related pending cases, insert the docket
numbers and the correspondingjudge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet

Case 2:18-cV-04713-PD Document 1 Filed 11/01/18 Page 3 of 20

UNITED STATES DISTRlCT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORl\/I

('to be used by counsel or pro se plaintr`[]`to indicate the category of the case for the purpose of assignment lo the appropriate calendmj)

Address OfPlaimiff: 610 Southern Drive, VVest Chester, PA 19380

 

Address OfDefendam; 8500 Normand Lake, B|oomington, |\/|N 55437

 

610 Southem Drive, VVest Chester, PA 19380

Place of Accident__ lncident or Transaction;

 

 

REIATED CASE, IFANY.'

Case Number: Judge: Date Terminated‘.

 

Civil cases are deemed related when Yes is answered to any of the following questions:

l. Is this case related to property included in an earlier numbered suit pending or within one year Yes |:| No
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior wit Yes |:| No

pending or within one year previously terminated action in this court?

3, Does this case involve the validity or infringement of a patent already in suit or any earlier Yes \:| No

numbered case pending or within one year previously terminated action of this court?

4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes |:| No

case filed by the same iiidividual?

I certify that, to my knowledge, the within ease l:l is / EI is not related to any case now pending or within one year previously terminated action in
this court except as noted above. n

! .

11/01/2018 f',r"__,_' f /S/ Sid|'tey L. GO|d, ESq. 21374
_ - / "_'/ Attol'ne_v-al-Lmv /Pro Se Plaint{`§` Attorney ].D. # (r`fapplrcable)

DATE:

 

 

CIWL: (Place a \l in one category only)
F ederal Question Cases: Diversity Jurisdiction Cases:

Indemnity Coritract, Marine Contract, and All Other Contracts Insurance Contract and Other Coiitraets

FELA Airplane Personal Injury
Jones Act-Personal lnjury Assault, Defamation

Antitnrst Marine Personal Injury

Patent Motor Vehicle Personal Injury

Labor-Management Relations
Civil Rights

Other Personal Injury (Please speeifjr):
Products Liability

l:l[:l[:ll;][:l[jl:ll:ll:l P°

 

|:|l]ljl:lil:l|:||]|:||:||:| ~*‘

Habeas Corpus Products Liability - Asbestos
. Securities Act(s) Cases _ All other Diversity Cases
0. Social Security Revie\v Cases (Please specify).~
l. All other Federal Question Cases

(Please specijjj):

 

 

ARBITRATION CERTIFICATION
(The effect oft/1111 certification is lo remove the casefrom eligibility/or cn'bitl'atr'on.)

S|DNEY L. GOLD, ESQU|RE

l, , counsel of record or pro se plaintiff, do hereby certify.'
Pursuaiit to Local Civil Rule 53.2. § 3(c) (2), that to the best ofiny knowledge and belief. the damages recoverable in this civil action case
exceed the sum 01`5150_000.00 exclusive ofinterest and costs:
Relief other than monetary damages is sought.
.'llr' rt .
DATE_ 11/01/2018 /--L,*l /S/ Sldney L. Gold, ESQ. 21374

 

 

/]\-)" 1<tttoi'11e\'-at~Lm\'/Pr'o Se le'ntiff 1 lllorney ].D. # (l`f(/pp{leab/cl

NOTE: A trial de novo \\'ill be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

 

Cr`\' 609 (5/20]5,)

 

Case 2:18-cV-04713-PD Document 1 Filed 11/01/18 Page 4 of 20

UNITED STATES DISTRIC'I` COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM

('to be used by counsel or pro se plaintij” to indicate the category of the ease for the purpose of assigni)ienr to the appropriate calendan

Address Ofplaimiff: 610 Southern Drive, VVest Chester, PA 19380

 

Address OfDefendant 8500 Normand Lake, Bloomington, |\/|N 55437

 

610 Southem Drive7 West Chester, PA 19380

Place of Accident, Incident or Transaction:

 

 

RELATED CASE, IFANY:
Case Nuinber: _ _ Judge: _ _ Date Teriiiiiiated:

Civil cases are deemed related when Yes is answered to any of the following questions:

l. ls this case related to property included in an earlier numbered suit pending or within one year Yes l:| No-

previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes |:| No
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes ‘:] No

numbered case pending or Within one year previously terminated action of this court?

4. ls this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes |:| No
case filed by the same individual?

I certify that, to my knowledge, the within case I:I is / E] is not related to any case now pending or within one year previously terminated action in

 

 

this court except as noted above. __/1 .
DATE: 11/01/2018 _/"…/s/ Srdney L_ Gold, Esq_ 21374
__ n -' L`-/r Attomey-at-Law /Pro Se Plainlij}" _ _ _ _:4;))")1;); _].D. # (ifapplicable)

 

 

CIVIL: (Place a \/ in one category only)

F ederal Question Cases.‘ Diversity Jurisdiction Cases:

A. B.
|:I l Indeinnity Contract, Marine Contraet, and All Other Coiitracts |:l 1. Iiisurance Contract and Other Coiitracts
m 2 FELA |:l 2. Airplane Personal Injury
I:l 3 Jones Act-Personal Injury |:l 3. Assault, Defamation
g 4 Antitrust |:| 4. Marine Personal Injury

5 Patent |:l 5. Motor Vehicle Personal Injury
§ 6 Labor-Management Relations |:| 6. Other Persorial 111 jury (Please speei§d: __
7 Civil Rights |:l 7. Products Liability
\:I 8 Habeas Corpus |:| 8. Products Liability - Asbestos
§ 9. Securities Act(s) Cases |:| 9. All other Diversity Cases

10. Social Security Review Cases (Plem@ SPBC"f)I) _ _ __ _
|:| ll. All other Federal Questioii Cases

(Please specify):

 

 

 

 

ARBITRATION CERTIFICATION
(The e_/Tzct oft/irs certification is to remove the oosejrom eligibility/or arbitration /)

S|DNEY L. GOLD,_ESQU|RE

 

l. . counsel of record or pro se plaintiff, do hereby ccrtify:

- Pursuaiit to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case

exceed the sum 0f$l50.000.00 exclusive ofiiiterest and eosts:
Rel ief other than monetary damages is sought
. f `
,- - 1 tr /S, - _ _
DATE: 11/01/2018 __ _ _ jr ry Sldney L GO|O|1 ESQ__ 21374
l \"F- Attor')iey-rrt-er' /Pro Se Plciinli]]" 1=1tto)'tie)=].D. # ('ifnpplicable)

NOTE: A trial de novo will be a trial byjur_v only ifthere has been compliance \\'ith F.R C.P. 38.

 

Ci\‘. 609 (5.’."0]5)

 

Case 2:18-cV-04713-PD Document 1 Filed 11/01/18 Page 5 of 20

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM
CHR|STOPHER PR|CE : CIVIL ACTION

V

sch\/Ar\i's coNsui\/iER BRANDS NO

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation7 that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track

to Which that defendant believes the case should be assigned
SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus ~ Cases brought under 28 U.S.C. § 2241 through § 2255.

(b) Social Security - Cases requesting review of a decision of the Secretary of Health
and Humari Services denying plaintiff Social Security Benefits.

(c) Arbitration - Cases required to be designated for arbitration under Local Civil Rule 53.2.

(d) Asbestos - Cases involving claims for personal injury or property damage from
exposure to asbestos

(e) Special Management - Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special
management cases.)

(f) Standard Management - Cases that do not fall into any one of the other tracks

‘ t

*` L`t
11/01/2018 ( L,`-" l/Sl Sidney L. GO|CIl ESC|. PLA|NT|FF

( )

()
()

( )

<)
<-)

 

Date "” Attorney-at-law Attorney for
(215) 569-1999 (215) 569-3870 SqO|d@diSCrim|aW.net

 

T_ereph one FAX Number E-Maii Address

(Civ. 660)10/02

Case 2:18-cV-O4713-PD Document 1 Filed 11/01/18 Page 6 of 20

Civil Justice Expense and Delay Reduction Plan
Section 1203 - Assignment to a Man agement Track

(a) Tlie clerk of court will assign cases to tracks (a) through (d) based on the initial pleading.

(b) In all cases not appropriate for assignment by the clerk of court to tracks (a) through (d), the
plaintiff shall submit to the clerk of coiu't and serve with the complaint on all defendants a case management
track designation fomi specifying that the plaintiff believes the case requires Standard Management or
Special Maiiageiiieiit. In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on the
plaintiff and all other parties, a case management track designation form specifying the track to which that
defendant believes the case should be assigned

(c) The court may, on its own initiative or upon the request of any party, change the track
assignment of any case at any time.

(d) Notliiiig in this Plan is intended to abrogate or limit a judicial officer's authority in any case
pending before that judicial officer, to direct pretrial and trial proceedings that are more stringent than those
of the Plan and that are designed to accomplish cost and delay reduction

(e) Nothing in this Plan is intended to supersede Local Civil Rules 40.1 and 72.1, or the
procedure for random assignment of Habeas Corpus and Social Security cases referred to magistrate judges
of the court.

SPECIAL MANAGEMENT CASE ASSIGNMENTS
(See §1.02 (e) Management Track Delinitions of the
Civil Justice Expense and Delay Reduction Plan)

Special Management cases will usually include that class of cases commonly referred to as "coinplex
litigation" as that term has been used in the Manuals for Complex Litigation. Tlie first manual was prepared
in 1969 and the Manual for Complex Litigation Second, MCL 2d was prepared in 1985. This tennis
intended to include cases that present unusual problems and require extraordinary treatment See §0.1 of the
first manual. Cases may require special or intense management by the court due to one or more of the
following factors: (l) large number of parties; (2) large number of claims or defenses; (3) complex factual
issues; (4) large volume of evidence; (5) problems locating or preserving evidence; (6) extensive discovery;
(7) exceptionally long time needed to prepare for disposition; (8) decision needed within an exceptionally
short time; and (9) need to decide preliminary issues before final disposition lt may include two or more
related cases Coinplex litigation typically includes such cases as antitrust cases; cases involving a large
number of parties or an unincorporated association of large membership; cases involving requests for
injunctive relief affecting the operation of large business entities; patent cases; copyright and trademark
cases; common disaster cases such as those arising from aircraft crashes or marine disasters; actions brought
by individual stockholders; stockliolder's derivative and stockholder's representative actions; class actions or
potential class actions; and other civil (and criminal) cases involving unusual multiplicity or complexity of
factual issues See §0.22 of the first Manual for Coiiiplex Litigatioii and Manual for Coinplex Litigation
Second, Cliapter 33.

Case 2:18-cV-04713-PD Document 1 Filed 11/01/18 Page 7 of 20

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

CHRISTOPHER PRICE, CIVIL ACTION NO:
Plaintiff, z
v.
SCHWAN’S CONSUMER BRANDS,

Defendant. : JURY TRIAL DEMANDED

 

COMPLAINT AND JURY DEMAND

I. PRELIMINARY STATEM_EN']` :

 

1. This is an action for an award of damages, declaratory and injunctive relief,
attorneys’ fees, and other relief on behalf of the Plaintiff, Christopher Price (“Plaintiff
Price”), a former employee of the Defendant, Schwan’s Consumer Brands (“Defendant”),
who has been haimed by the Defendant’s discriminatory and unlawful employment
practices

2. This action arises under the Family and Medical Leave Act (“FMLA”), §
U.S.C. § 26]2, e_t Luj., the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101,

e_t. M., and the Pennsylvania Human Relations Act (“PHRA”), 43 P.S. § 951, e_t M.

II. JURISDICTION AND VENUE:

3. The original jurisdiction of this Couit is invoked, and venue is proper in

this judicial district, pursuant to Title 28 U.S.C. §§ 1331 and 1391, as Plaintiffs Price’s

 

Case 2:18-cV-04713-PD Document 1 Filed 11/01/18 Page 8 of 20

claims are substantively based on both the FMLA and the ADA, and a substantial part of
the events giving rise to Plaintiff Pi'ice’s claims occurred within this district.

4. The supplemental jurisdiction of this Court is invoked pursuant to 2§
U.S.C . §1367 to consider Plaintiff Price’s claims arising under the PHRA.

5. All conditions precedent to the institution of this suit have been fulfilled
and Plaintiff Price has satisfied all jurisdictional prerequisites to the maintenance of this
action. On October 11, 2018, the United States Equal Employment Oppoitunity
Commission issued a Notice of Right to Sue and this action has been filed within ninety

(90) days of receipt of said notice.

III. PARTIES:

6. Plaintiff`, Christopher Price (“Plaintiff Price”), is a fifty-one (51) year old
male citizen of the Commonwealth of Pennsylvania, residing therein at 610 Southern
Drive, West Chester, Pennsylvania 193 80.

7. Defendant, Schwan’s Consumer Brands (“Defendant”), was and is now a
corporation duly organized and maintaining a place of business at 8500 Noimand Lake
Bloomington, Minnesota 55437.

8. At all relevant times, Plaintiff Price worked out of his home office located
at 610 Southem Drive, West Chester, Pennsylvania 193 80.

9. At all times relevant hereto, the Defendant was acting tln'ough its agents,
seivants, and employees, who were acting within the scope of their authority, course of

employment, and under the direct control of the Defendant

Case 2:18-cV-04713-PD Document 1 Filed 11/01/18 Page 9 of 20

10. At all times material herein, the Defendant has been a “person” and
“employer” as defined under the Fl\/ILA, the ADA, and the PHRA, and accordingly is

subject to the provisions of each said Act.

IV. STATEMENT OF CLAIMS

11. Plaintiff Price was employed by the Defendant from in or about October of
2010 until on or about November 7, 2016, the date of his unlawful terrnination.

12. During the course of his employment with the Defendant, Plaintiff Price
held the position of Customer Service Representative and at all times relevant hereto
maintained a satisfactory job perfoimance rating in said capacity.

13. By way of background, from on or about August 26, 2015 until ori or about
September 26, 2015, Plaintiff Price experienced chest pain and heart complications
necessitating multiple hospital visits. During this time, Plaintiff Price frequently updated
Tom Stephens (“Stephens”), Manager, when he would be unable to report to work.
Stephens, during this one (1) month time period, informed Plaintiff Price to take time off
when needed to properly care for himself.

14. By way of further background, on or about September 27, 2015, Plaintiff
Price was admitted to the 1ntensive Care Unit of his local hospital due to experiencing
decreasing oxygen levels

15. Shortly thereafter, on or about September 29, 2015, Plaintiff Price’s wife
emailed Stephens, informing him that Plaintiff Price was in the 1ntensive Care Unit and

could not report to work.

l
L¢J
l

Case 2:18-cV-04713-PD Document 1 Filed 11/01/18 Page 10 of 20

16. On or about September 30, 2015, Plaintiff Price’s treating emergency room
physician diagnosed him with Atrial Fibrillation, Atrial Flutter, and Heart Failure. Said
medical conditions constitute disabilities under the Americans with Disabilities Act
(“ADA”) and the Pennsylvania Human Relations Act (“PHRA”) in that they substantially
interfere with one or more major life activities, including but not limited to breathing and
regular blood flow.

17. On said date, Plaintiff Price’s wife sent Stephens a text message informing
him that Plaintiff Price was still in the hospital and would be unable to report to work for
the time being 111 response, Stephens bluntly stated that he was down a man and needed
Plaintiff Price back at work.

18. Immediately thereafter, the Defendant, through its agents, servants, and
employees, embarked upon a campaign of discrimination against Plaintiff Price on the
basis of his actual and/or perceived disability and/or record of impairment (Atrial
Fibrillation, Atrial Flutter, Heart Failure, and Asthma).

19. Plaintiff Price was released from the hospital on or about October 5, 2015.
Upon his release, Plaintiff Price’s physician advised him not return to work, but if he had
to do so he should be restricted to light duty.

20. Immediately thereafter, Plaintiff Price informed Stephens of his physician’s
directives and requested a reasonable accommodation in the form of light duty. Stephens
stated that the Defendant “does not have light duty,” and that Plaintiff Price would have

to work ten (10) to fifteen (15) hour days. Throughout the course of the conversations,

Case 2:18-cV-04713-PD Document 1 Filed 11/01/18 Page 11 of 20

Stephens ultimately agreed to allow Plaintiff Price to work eight (8) hour days with
“help.”

21. Immediately thereafter, the Defendant, through its agents, seivants, and
employees, embarked upon a campaign of retaliation against Plaintiff Price for requesting
a reasonable accommodation for his disability (Atrial Fibrillation, Atrial Flutter, Heart
Failure, and Asthma).

22. On or about October 12, 2015, Plaintiff Price returned to work. Despite the
aforementioned accommodation, Stephens required Plaintiff Price to work a ten (10) hour
day. When Plaintiff Price reminded Stephens that he had previously agreed to Plaintiff
Price’s eight (8) hour work day accommodation, Stephens informed him that if he
“cannot do the job he should leave.” Furtherrnore, Stephens egregiously asked Plaintiff
Price what he was complaining about considering he had just returned from “a six (6)
week vacation.” Thereby insinuating that Plaintiff Price’s extensive hospital stay that
included intubation and intensive care was a “vacation.”

23. At the end of the work day on or about October 12, 2015, Stephens
informed Plaintiff Price that the Defendant would no longer provide him with any “help,”
thereby failing and refusing to accommodate him.

24. 1n or about early December of 2015, Plaintiff Price had a follow-up
appointment with his physician During said appointment, Plaintiff Price’s physician
informed him that he would need an Oblation procedure and scheduled said procedure for

December 21, 2015.

Case 2:18-cV-04713-PD Document 1 Filed 11/01/18 Page 12 of 20

25. lmmediately thereafter, Plaintiff Price requested leave pursuant to the
Family and l\/ledical Leave Act (“FMLA”)from December 21, 2015 until December 23,
2015 for the procedure, and the Defendant approved the same

26. ln or about late April of 2016, J eff Cook (“Cook”), became the Manager for
Plaintiff Price’s region while Stephens continued as a Manager in a separate region.

27. By way of background, the Defendant’s business delivers its products to
numerous retail stores Said products are delivered by truck driven by “drivers.”
Furthermore, Plaintiff Price, in his capacity as Customer Service Representative,
addresses issues and concerns related to the delivery of the Defendant’s products

28. On or about June 13, 2016, Plaintiff Price received a telephone call from
Cook. During said call, Cook berated Plaintiff Price because three (3) stores, that The
Defendant delivers products to, had allegedly refused to accept orders from the driver.
Plaintiff Price immediately called said stores, who informed Plaintiff Price that there
were no issues and that the orders were welcomed Notably, Plaintiff Price learned
shortly thereafter that the driver on said orders was Stephens Upon information and
belief, Stephens was driving because the driver in his region took the day off.

29. Shortly thereafter, on or about June 17, 2016, during a telephone call, Cook
unjustifiably threatened Plaintiff Price with termination if something like the
aforementioned June 13, 2016 incident occurred again.

30. On or about October 25, 2016, Plaintiff Price felt severely ill. As a result,
he telephoned Cook and requested the day off of work. Cook bluntly denied said request,
informing Plaintiff Price that he “has to go in.”

_6_

Case 2:18-cV-04713-PD Document 1 Filed 11/01/18 Page 13 of 20

31_ The following day, on or about October 26, 2016, Plaintiff Price again felt
severely ill. Accordingly, he went to the hospital where doctors determined that his
oxygen saturation levels were at a critical level due to his Asthma. Plaintiff Price Was
subsequently rushed to the 1ntensive Care Unit.

32. While Plaintiff Price was in the 1ntensive Care Unit, Plaintiff Price’s wife
telephoned Cook and informed him of Plaintiff Price’s condition and his inability to
come into work.

33. On or about October 30, 2016, Plaintiff Price’s condition improved enough
for his physician to release him to go home. Moreover, Plaintiff Price’s physician
instructed him to take leave from work from orr or about October 30, 2016 until on or
about November 7, 2016. lmmediately thereafter, Plaintiff Price telephoned Cook and
requested leave pursuant to the FMLA. The Defendant approved the same.

34. From orr or about October 30, 2016 until on or about November 7, 2016,
Cook made numerous telephone calls to Plaintiff Price inquiring as to when he would
return to work. At all times, Plaintiff Price notified Cook that he intended to return to
work orr November 7, 2016.

35_ Shortly thereafter', on or about November 4, 2016,Cook emailed Plaintiff
Price and demanded that Plaintiff Price engage iri a conference call with Cook and Steve
LNU (“Steve”), Human Resources Representative, at 8:00 A.M. on November 7,
2016,the date of his return to work.

36. On or about November 7, 2016, Plaintiff Price reported to work and
telephoned into the aforementioned conference call. During said conference call, Cook

_7_

Case 2:18-cV-04713-PD Document 1 Filed 11/01/18 Page 14 of 20

informed Plaintiff Price that he was being terminated due to alleged performance issues
However, when Plaintiff Price requested further explanation, Cook refused to provide
any such details Notably, said conference call was scheduled on or about November 4,
2016, thereby evidencing the Defendant’s decision to terminate Plaintiff Price while he
was on leave.

37. Plaintiff Price believes and avers that the Defendant’s articulated reason for
termination was pretextual and that Plaintiff Price was actually terminated on the basis of
his actual and/or perceived disabilities and/or record of impairments (Atrial Fibrillation,
Atrial Flutter, Heart Failure, and Asthma) and for requesting reasonable

accommodations

M
(Violation of the FMLA - Interference and Retaliation)
Plaintiff Price vs. the Defendant

38. Plaintiff Price incorporates by reference paragraphs 1 through 37 of this
Complaint as though fully set forth at length herein.

39. The actions of the Defendant, through its agents, servants and employees,
in retaliating against Plaintiff Price for exercising his statutory rights pursuant to the
FMLA, and interfering with his rights to exercise leave pursuant to the FMLA constituted
violations of the FMLA.

40. As a direct result of the aforesaid unlawful employment practices engaged

in by the Defendant in violation of the FMLA, Plaintiff Price has sustained permanent

and irreparable harm, which caused him to sustain a loss of earnings, plus the value of

Case 2:18-cV-04713-PD Document 1 Filed 11/01/18 Page 15 of 20

certain benefits, plus loss of future earning power, plus back pay, and front pay and
interest due thereon

41. By reason of the aforesaid unlawful employment practices engaged in by
the Defendant in violation of the FMLA, Plaintiff Price is entitled to liquidated damages,

which he hereby claims of the Defendant.

COUNT II
(Violations of the ADA - Disability Discrimination, Failure to Accommodate,
and Failure to Engage in the Interactive Process)
Plaintiff Price vs. the Defendant

42. Plaintiff Price incorporates by reference paragraphs 1 through 41 of this
Complaint as though fully set forth at length herein.

43. The actions of the Defendant, through its agents, servants, and employees,
in subjecting Plaintiff Price to unlawful discrimination orr the basis of his actual and/or
perceived disabilities and/or record of impairments (Atrial Fibrillation, Atrial Flutter,
Heart Failure, Asthma), failing to accommodate Plaintiff Price, and failing to engage in
the interactive process with Plaintiff Price, constitute violations of the ADA.

44. As a direct result of the aforesaid unlawful discriminatory employment
practices engaged in by the Defendant in violation of the ADA, Plaintiff Price sustained
permanent and irreparable harm, which caused him to sustain a loss of earnings, plus the
value of certain benefits, plus loss of future earning power, plus back pay, and front pay
and interest due thereon.

45. As a further direct result of the aforesaid unlawful discriminatory

employment practices engaged in by the Defendant in violation of the ADA, Plaintiff

_9-

Case 2:18-cV-04713-PD Document 1 Filed 11/01/18 Page 16 of 20

Price suffered severe emotional distress, embarrassment, humiliation, and loss of self-

esteem.

COUNT III
(Violation of the ADA - Retaliation)
Plaintiff Price vs. the Defendant

 

46. Plaintiff Price incorporates by reference paragraphs 1 through 45 of this
Complaint as though fully set forth at length herein,

47 . The actions of the Defendant, through its agents, servants, and employees,
in retaliating against Plaintiff Price for requesting a reasonable accommodation,
constitute a violation of the ADA.

48. As a direct result of the aforesaid unlawful retaliatory employment
practices engaged in by the Defendant in violation of the ADA, Plaintiff Price sustained
permanent and irreparable harm, which caused him to sustain a loss of earnings, plus the
value of certain benefits plus loss of future earning power, plus back pay, and front pay
and interest due thereon.

49. As a further direct result of the aforesaid unlawful retaliatory employment
practices engaged in by the Defendant in violation of the ADA, Plaintiff Price suffered

severe emotional distress, embarrassment, humiliation, and loss of self-esteem.

COUNT IV
(Violations of the PHRA - Disability Discrimination, Failure to Accommodate,
And Failure to Engage in the Interactive Process)
Plaintiff Price vs. the Defendant

 

50. Plaintiff Price incorporates by reference paragraphs 1 tln'ough 49 of this

Complaint as though fully set forth at length herein.

_]0_

Case 2:18-cV-04713-PD Document 1 Filed 11/01/18 Page 17 of 20

51. The actions of the Defendant, through its agents servants and employees
iri subjecting Plaintiff Price to unlawful discrimination orr the basis of his actual and/or
perceived disabilities and/or record of impairments (Atrial Fibrillation, Atrial Flutter,
Heart Failure, Asthma), failing to accommodate Plaintiff Price, and failing to engage in
the interactive process with Plaintiff Pr'ice, constitute violations of the PHRA.

52. As a direct result of the aforesaid unlawful discriminatory employment
practices engaged in by the Defendant in violation of the PHRA, Plaintiff Price sustained
permanent and irreparable harm, which caused him to sustain a loss of earnings plus the
value of certain benefits plus loss of future earning power, plus back pay, and front pay
and interest due thereon

53. As a further direct result of the aforesaid unlawful discriminatory
employment practices engaged in by the Defendants in violation of the PHRA, Plaintiff
Price suffered severe emotional distress embarrassment, humiliation, and loss of self-

esteem.

COUNT V
(Violation of the PHRA _ Retaliation)
Plaintiff Price vs. the Defendant
54. Plaintiff Price incorporates by reference paragraphs 1 through 53 of this
Complaint as though fully set forth at length herein
55. The actions of the Defendant, through its agents servants and employees

in retaliating against Plaintiff Price for requesting a reasonable accommodation

constitute a violation of the PHRA.

_1]_

Case 2:18-cV-04713-PD Document 1 Filed 11/01/18 Page 18 of 20

56. As a direct result of the aforesaid unlawful retaliatory employment
practices engaged in by the Defendant in violation of the PHRA, Plaintiff Price sustained
permanent and irreparable harm, which caused him to sustain a loss of earnings plus the
value of certain benefits plus loss of future earning power, plus back pay, and front pay
and interest due thereon

57. As a further direct result of the aforesaid unlawful retaliatory employment
practices engaged in by the Defendant iri violation of the PHRA, Plaintiff Price suffered

severe emotional distress embarrassment, humiliation, and loss of self-esteem.

PRAYER FOR RELIEF

 

58. Plaintiff Price incorporates by reference paragraphs 1 through 57 of this

Complaint as though fully set forth at length herein

WHEREFORE, Plaintiff Price respectfully requests that this Honorable Court
enter judgment in her favor and against the Defendant and Order the following relief:

a. A declaratory judgment that the Defendant has violated Plaintiff Price’s
rights pursuant to the aforesaid causes of action;

b. Defendant compensate Plaintiff Price for the wages and other benefits and
emoluments of employment lost, because of its unlawful conduct;

c. Defendant compensate Plaintiff Price with an award of front pay, if
appropriate;

d. Defendant pay to Plaintiff Price liquidated damages as allowable under the

FMLA.

_12_

Case 2:18-cV-04713-PD Document 1 Filed 11/01/18 Page 19 of 20

e. Defendant pay to Plaintiff Price compensatory damages for future
pecuniary losses pain, suffering, inconvenience, mental anguish, loss of
enjoyment of life, and other non-pecuniary losses as allowable by law.

f. Defendant pay to Plaintiff Price punitive damages under any applicable
law, pre-judgment interest and post-judgment interest, costs of suit,
attorney’s fees and expert Witriess fees as allowable by law;

g. Defendant pay to Plaintiff Price such further and additional relief as may be

just and proper, or that the interests of justice may require.

JURY DEMAND

Plaintiff Price demands a trial by jury.

SIDNEY L. GOLD & ASSOCIATES, P.C.

By: /s/Sidnev L. Gold_ Esqriire
SIDNEY L. GOLD, ESQUIRE
1.D.NO.:21374
1835 Market Street, Suite 515
Philadelphia, PA 19103
(215) 569-1999
Attorneys for Plaintiff

 

Dated: November 1, 2018

Case 2:18-cV-04713-PD Document 1 Filed 11/01/18 Page 20 of 20

V.E.R'I_FICATIQN

_I hereby verify that the statements contained in this Complaint are true and correct to the
best of my knowledgc, information and belief l understand that false statements herein arc
made subject to the penalties ofTitle 18 Pa.. C.S.A. §4904, relating to unsworn falsi'|ication to

authorities

DATE: /6/50;/.? L/` h fx

CHRlSTOPl-]ER PRIC.E, PLA]`NTIFF

